Ketner Global Investments, Inc. 1100 North University Avenue Suite 135 Little Rock, Arkansas 72207 1-800-280-8192 www.ketnergi.com July 5, 2007 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F Street, NE Washington, DC 20549 RE: Ketner Global Investments, Inc. Registration Statement on Form SB-2 File No. 333-139015 Ladies and Gentlemen: Pursuant to Rule477 under the Securities Act of 1933, as amended, Ketner Global Investments, Inc., a Nevada Corporation (the “Registrant”), hereby requests that the above captioned Registration Statement be withdrawn as of the date hereof or as soon as thereafter as practicable. The reason for the withdrawal is that the Registrant intends to sell additional shares of stock to additional shareholders under the provisions of Rule 506 of Regulation D in accordance with the provisions of Rule 155c before re-filing a new registration statement. Very Truly Yours, /s/ James Ketner­­­­­ James Ketner President/CEO/Chairman
